                                                           -----·----~---~
 1
                                                                 FILED
2                                                                 AUG 2 0 2019

3
4
 5
                          UNITED STATES DISTRICT COURT
 6
                        SOUTHERN DISTRICT OF CALIFORNIA
 7
 8
     UNITED STATES OF AMERICA,                     Case No. 19-CR-2769-DMS
                                                   ORDER AND JUDGMENT
 9                                                 GRANTING UNITED STATES'
           v.                                      MOTION TO DISMISS
10
11   JOSE MORA,
12
                  Defendant
13
14
15         GOOD CAUSE APPEARING, IT IS HEREBY ORDERED that the information

16 shall be dismissed against Jose Mora without prejudice.
17        IT IS FURTHER ORDERED bond is exonerated. Defense Counsel shall prepare
18 an order to disburse funds or release collateral.

19         IT IS SO ORDERED.
20
21         DATED: August 20, 2019

22
23
24                                               HON. DANA M. SABRAW
25                                               UNITED STATES
                                                 DISTRICT COURT JUDGE
26
27
28
